Citation Nr: 0331422	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with early degenerative disc disease with narrowing of disc 
space, L5-S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1987 to April 1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 20 percent for his service-connected 
low back disorder.  Thereafter, a December 2001 rating 
decision increased the evaluation for this disability to 40 
percent, effective from June 2001.  The veteran has continued 
his appeal.

The Board further notes that the veteran and his veteran have 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability, and entitlement to service connection for a left 
hip disorder, cervical spine disorder, and headaches on both 
a direct basis and as secondary to the veteran's service-
connected low back disorder.  These issues are referred to 
the regional office (RO) for appropriate adjudication.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to an appellant if, after a statement of 
the case or supplemental statement of the case is issued, 
additional pertinent evidence is received.  38 C.F.R. § 
19.31.  The record shows that in May 2003 the Board received 
relevant private treatment records that were not previously 
considered by the RO.  As there is no waiver of initial RO 
consideration of the new items of evidence, the Board may not 
properly proceed with appellate review at this time.

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (one effective September 23, 
2002, and the most recent effective September 26, 2003) 
during the pendency of this appeal, the proper criteria for 
rating the spine must be used for the appropriate time 
periods in this case.  As such, the Board finds that the 
veteran should be afforded a VA spine examination that will 
allow the veteran to be rated in accordance with the new 
criteria.

The Board notes that VA is required to address the Veteran's 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The claims file should be reviewed to ensure 
that all notification and development action required by the 
VCAA is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the evidence, 
if any, the veteran is expected to provide in support of the 
claim and the evidence, if any, that will be obtained for 
him.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).  The veteran should be 
informed that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).

Accordingly, this case is REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected low 
back disability.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The case should again be reviewed on 
the basis of the additional evidence.  
The proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




